Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change December 10, 2009 Item 3 News Release The news release dated December 10, 2009 was disseminated through Marketwire’s Canada and US Investment, Continental Europe Finance and UK Financial, Mining and Media Analysts Networks. Item 4 Summary of Material Change Silver Standard Resources Inc. provided an update on progress and expected production levels for 2010 at its wholly-owned Pirquitas Mine in Argentina which achieved commercial production effective December 1, 2009. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated December 10, 2009. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate Development 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 10th day of December, 2009 December 10, 2009 News Release 09-38 PIRQUITAS SILVER MINE PRODUCTION GUIDANCE FOR 2010 Vancouver, B.C. – Silver Standard Resources Inc. provides an update on progress and expected production levels for 2010 at its wholly-owned Pirquitas Mine in Argentina which achieved commercial production effective December 1, The mine is operating as planned and the mill continues to process oxide and transitional ore until the sulphide ore currently being exposed from the open pit is processed starting in the first quarter of 2010.Due to the transition from oxide and transitional ore to sulphide ore in the first quarter, the company estimates full year production of silver to be 7 million ounces, and tin production to be 2 million pounds.Average operating costs for 2010 are expected to be approximately US$9.00 per ounce of silver net of tin credits.The company expects to achieve name plate production levels of approximately 8 to 10 million ounces of silver per year starting in 2011.Costs per ounce of silver are expected to decline as silver production increases. A conference call with management to review progress at the Pirquitas Mine and to discuss the Snowfield and Brucejack mineral resource updates (see News Release dated December 1, 2009) will be held on Thursday, December 10, 2009 at 11:00 a.m. EST. Toll-free in North
